As filed with the Securities and Exchange Commission onMay 9, 2016 Securities Act File No. 002-97596 Investment Company Act File No. 811-04297 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 133 x and/or Registration Statement Under the Investment Company Act of 1940 x Amendment No. 134 x VANECK FUNDS (Exact Name of Registrant as Specified in its Charter) 666 Third Avenue, 9th Floor New York, New York 10017  (Address of Principal Executive Offices)  (212) 293-2000 Registrant’s Telephone Number Jonathan R. Simon, Esq. Senior Vice President and General Counsel Van Eck Associates Corporation 666 Third Avenue, 9th Floor New York, New York 10017 (Name and Address of Agent for Service) Copy to: Philip H. Newman, Esq. Goodwin Procter LLP Exchange Place 53 State Street Boston, Massachusetts 02109 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) Immediately upon filing pursuant to paragraph (b) x On May 10, 2016 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) On [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) On [date] pursuant to paragraph (a)(2) of rule 485 IF APPROPRIATE, CHECK THE FOLLOWING BOX: x This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE The sole purpose of this filing is to delay the effectiveness of VanEck Funds' Post-Effective Amendment No.130 to its Registration StatementuntilMay 10, 2016. Parts A, B and C of Registrant's Post-Effective Amendment No. 130 under the Securities Act of 1933 and No. 131 under the Investment Company Act of 1940, filed on February 19, 2016, are incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act of 1933, and hasduly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the9th day ofMay 2016. VANECK FUNDS By: /s/ Jonathan R. Simon Name: Jonathan R. Simon Title: Vice President, Secretaryand Chief Legal Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. /s/ Jan F. van Eck* Chief Executive Officer & President May 9, 2016 Jan F. van Eck /s/ John J. Crimmins* Vice President, Treasurer,Chief Financial Officer and Principal Accounting Officer May 9, 2016 John J. Crimmins /s/ Jane DiRenzo Pigott* Trustee May 9, 2016 Jane DiRenzo Pigott /s/ Jon Lukomnik* Trustee May 9, 2016 Jon Lukomnik /s/ Wayne H. Shaner* Trustee May 9, 2016 Wayne H. Shaner /s/ R. Alastair Short* Trustee May 9, 2016 R. Alastair Short /s/ Richard D. Stamberger* Trustee May 9, 2016 Richard D. Stamberger /s/ Robert L. Stelzl* Trustee
